
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3742
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 24, 2012
			 Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To designate the United States courthouse
		  located at 100 North Church Street in Las Cruces, New Mexico, as the
		  Edwin L. Mechem United States Courthouse.
	
	
		1.FindingsCongress finds the following:
			(1)Edwin L. Mechem
			 was a land surveyor with the United States Reclamation Service in Las Cruces,
			 New Mexico, from 1932–1935.
			(2)He served as a
			 member of the New Mexico State Police Commission.
			(3)He was a Special
			 Agent with the Federal Bureau of Investigation.
			(4)He attended the New Mexico College of
			 Agriculture and Mechanic Arts, which later became the New Mexico State
			 University in Las Cruces, New Mexico.
			(5)He was admitted to
			 the New Mexico bar in 1939, and practiced law in Albuquerque and Las Cruces,
			 New Mexico.
			(6)He served in the
			 New Mexico House of Representatives from 1947–1948.
			(7)He was the first
			 New Mexico governor born in New Mexico after statehood.
			(8)He served four terms as Governor of New
			 Mexico between 1951 and 1962.
			(9)He served as a
			 United States Senator from New Mexico from 1962–1964.
			(10)He was confirmed
			 by the United States Senate as a United States District Judge for the District
			 of New Mexico on October 8, 1970, and served in that position until his death
			 in 2002.
			(11)He led a rich and
			 accomplished life dedicated to public service which warrants
			 recognition.
			2.DesignationThe United States courthouse located at 100
			 North Church Street in Las Cruces, New Mexico, shall be known and designated as
			 the Edwin L. Mechem United States Courthouse.
		3.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in section 2 shall be deemed to be a reference to the
			 Edwin L. Mechem United States Courthouse.
		
	
		
			Passed the House of
			 Representatives July 23, 2012.
			Karen L. Haas,
			Clerk
		
	
